PER CURIAM
The petition to establish juvenile court jurisdiction over child alleged that he had committed an act that; if he were an adult, would constitute sexual abuse in the first degree. Former ORS 163.425(1)(a)(A).1 The court, however, found that he had engaged in conduct constituting harassment. ORS 166.065. The state concedes that harassment is not a lesser included offense of sexual abuse. We accept the concession and reverse.
Reversed.

 The crime of sexual abuse in the first degree is now codified at ORS 163.427. Or Laws 1991, ch 830, § 3.